UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT
                           ________

                               No. 12-4574
                               _________

        ROY LANGBORD; DAVID LANGBORD; JOAN LANGBORD

                           Plaintiffs-Appellants

                                    v.

   UNITED STATES DEPARTMENT OF THE TREASURY; UNITED STATES
BUREAU OF THE MINT; SECRETARY OF THE UNITED STATES DEPARTMENT
 OF THE TREASURY; ACTING GENERAL COUNSEL OF THE UNITED STATES
  DEPARTMENT OF THE TREASURY; DIRECTOR OF THE UNITED STATES
MINT; CHIEF COUNSEL UNITED STATES MINT; DEPUTY DIRECTOR OF THE
    UNITED STATES MINT; JOHN DOE NOS. 1 TO 10 “JOHN DOE” BEING
    FICTIONAL FIRST AND LAST NAMES; UNITED STATES OF AMERICA

                          Defendants-Appellees
                               _________

                    UNITED STATES OF AMERICA

                           Third Party Plaintiff

                                    v.

    TEN 1933 DOUBLE EAGLE GOLD PIECES; ROY LANGBORD; DAVID
                   LANGBORD; JOAN LANGBORD

                          Third Party Defendants

        ROY LANGBORD, DAVID LANGBORD, JOAN LANGBORD

                                Appellants



              On Appeal from the United States District Court
                 for the Eastern District of Pennsylvania
                               (District Court No. 2:06-cv-05315)
                          District Judge: Honorable Legrome D. Davis


PRESENT: McKEE, Chief Judge, AMBRO, FUENTES, SMITH, FISHER,
         CHAGARES, JORDAN, HARDIMAN, VANASKIE, SHWARTZ,
         KRAUSE, SLOVITER1 and RENDELL2 Circuit Judges

                                                ORDER

        A majority of the active judges having voted for rehearing en banc in the above

captioned case, it is ordered that the petition for rehearing is GRANTED. The Clerk of

this Court shall list the case for rehearing en banc at the convenience of the Court. The

opinion and judgment entered April 17, 2015 are hereby vacated.

                                                                   By the Court,


                                                                   s/ Theodore A. McKee
                                                                   Chief Circuit Judge

Date:           July 28, 2015
SLC/cc:         Barry H. Berke, Esq.
                Jacqueline C. Romero, Esq.
                Erica A. Tirschwell, Esq.
                Robert A. Zauzmer, Esq.




1 As to panel rehearing only; will participate as a member of the en banc court pursuant to 3d. Cir. I.O.P.
9.6.4.

2 As to panel rehearing only; will participate as a member of the en banc court pursuant to 3d. Cir. I.O.P.
9.6.4.